   Case 2:17-cv-00451-MHT-SMD Document 17 Filed 07/08/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARRELL BERNARD EATON,               )
                                     )
        Petitioner,                  )
                                     )           CIVIL ACTION NO.
        v.                           )             2:17cv451-MHT
                                     )                  (WO)
WALTER MYERS, et al.,                )
                                     )
        Respondents.                 )

                                  OPINION

    Pursuant to 28 U.S.C. § 2254, petitioner filed this

habeas-corpus case.           This lawsuit is now before the

court        on   the   recommendation      of    the   United    States

Magistrate        Judge   that    the    habeas-corpus     request      be

denied as time-barred.            There are no objections to the

recommendation.           After    an    independent     and     de   novo

review       of   the   record,   the    court    concludes    that    the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 8th day of July, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
